
Exhibit 10.1
 
FOURTH ADDENDUM & EXTENSION AGREEMENT
 
     On this 8th day of January 2010, Jagar, L.L.C. a Michigan limited liability
company ("Lessor") and Picometrix, LLC a Delaware limited liability company
("Lessee") enter into this Fourth Addendum & Extension Agreement ("Agreement")
in consideration of the mutual promises contained herein for the purpose of
revising and extending the terms and conditions of the Lease Agreement dated
June 28, 2000, Addendum To Lease dated June 28, 2000, Second Addendum To Lease
Agreement dated August 25, 2000, Third Addendum To Lease Agreement dated
November 17, 2000, Consent by Landlord to Assignment of Lease by Merger dated
May 2, 2005 for certain real estate generally known as 2925 Boardwalk, Ann
Arbor, Michigan, 50,335 square feet, ("Premises"), upon the following
provisions, conditions, and covenants.
 
PROVISIONS, CONDITIONS, AND COVENANTS:
 

1.       Commencing on January 1, 2010 Tenant’s obligation to reimburse Lessor
for the Additional Improvement Allowance as stated in the Addendum To Lease
dated June 28, 2000 shall terminate. Lessee’s final payment for this obligation
shall be the payment as due and required for the month of December 2009.
Lessee’s base month rental obligation as defined in the Lease Agreement shall
not be altered, deferred or alleviated by this Section hereof. Lessee shall
remain responsible for its monthly rental obligation which is Fifty Thousand
Seven Hundred Fifty Four and 45/100’s ($50,754.45) Dollars, which is $12.10 per
square foot, triple net.   2. Commencing on June 1, 2011 the term of the Lease
Agreement is extended to May 31, 2021.   3. Commencing on June 1, 2011 Lessee
shall pay to Lessor as base rental for the extended period the sum of Six
Million Forty Thousand Two Hundred and No/100’s ($6,040,200.00) Dollars, payable
monthly as follows;     June 1, 2011 through May 31, 2016:     Lessee shall pay
to Lessor as base rental for this period of the extended term the sum of Two
Million Eight Hundred Ninety Four Thousand Two Hundred Sixty Two and 50/100’s
($2,894,262.50) Dollars, payable monthly in the sum of Forty Eight Thousand Two
Hundred Thirty Seven and 71/100’s ($48,237.71) Dollars. This is $11.50 per
square foot, triple net.     June 1, 2016 through May 31, 2021:     Lessee shall
pay to Lessor as base rental for this period of the extended term the sum of
Three Million One Hundred Forty Five Thousand Nine Hundred Thirty Seven and
50/100’s ($3,145,937.50) Dollars payable monthly in the sum of Fifty Two
Thousand Four Hundred Thirty Two and 29/100’s ($52,432.29) Dollars. This is
$12.50 per square foot, triple net.

 
- 1 -
 

 

--------------------------------------------------------------------------------




4.       Commencing on October 1, 2009 and terminating on May 31, 2021 Lessee
shall have the last right to match any offer received by Lessor for the purchase
of the building. Lessor shall, upon receipt of an offer it approves, provide
notice to Lessee describing the offer it has received. Lessee shall within five
days of such notice from Lessor provide written notice to Lessor that it is
matching said offer or that it declines and such last right is waived.   5.
Lessee shall have the ability to purchase the Premises at the end of the fifth
year of the extended period (May 31, 2016) with six months prior written notice.
Notice of Lessee’s desire to purchase the Premises pursuant to this Section 5
hereof must be received by Lessor on or before December 1, 2015. The closing
shall take place on the first business day following May 31, 2016.     The
purchase price for the Premises shall be no less than Seven Million One Hundred
Thousand ($7,100,000.00) Dollars (“Purchase Price”).     If in Lessor’s opinion
the value of the building is higher than the Purchase Price, Lessor may, at
Lessor’s sole cost and expense contract an appraiser to complete an appraisal of
the Premises. If such appraisal indicates that the value of the building is
higher than the Purchase Price ($7,100,000.00) then the Purchase Price shall be
revised to Seven Million One Hundred Thousand and No/100’s ($7,100,000.00) plus
eighty percent of the difference between the Purchase Price (Seven Million One
Hundred Thousand and No/100’s ($7,100,000.00) Dollars) and the appraised value.
    In the event Lessee disagrees with the appraised value of the Premises based
on the appraisal obtained by Lessor then Lessee may, at its sole cost and
expense, contract an appraiser to complete an appraisal of the Premises. If the
appraisal obtain by Lessee differs in appraised value from the appraisal
obtained by Lessor, Lessee and Lessor shall negotiate to reach a mutually
acceptable revised purchase price of not less than the Purchase Price defined in
this Section 5 herein (Seven Million One Hundred Thousand and No/100’s
($7,100,000.00) Dollars.     If Lessor and Lessee are unable to reach a mutually
acceptable revised purchase price over and above the Purchase Price (Seven
Million One Hundred Thousand and No/100’s ($7,100,000.00) Dollars), then Lessee
and Lessor shall hire a mutually acceptable third appraiser (the cost of which
shall be split fifty/fifty) and the revised purchase price of the Premises shall
be Seven Million One Hundred Thousand and No/100’s ($7,100,000.00) Dollars plus
eighty percent of the difference between Seven Million One Hundred Thousand
($7,100,000.00) Dollars and the appraised value as stated on the third
appraisal.   6. Landlord agrees to rectify the parking draining issue at its
sole cost and expense.

 
- 2 -
 

--------------------------------------------------------------------------------




7.          Security Deposit shall be adjusted to Fifty Thousand Dollars
($50,000).   8. All of the provisions, conditions, and covenants of the Lease
Agreement, Addendum's, and Extension Agreements, in effect on the date of this
Agreement, shall continue to remain in full force and effect for the Term as
extended hereunder, except as the same have otherwise been specifically changed,
deleted, and/or added to by the provisions of this Agreement.

    
     IN WITNESS WHEREOF, the parties hereto have affixed their signatures or
have authorized those of their appropriate representatives to be affixed on the
day and year set forth herein.
 

LESSOR: JAGAR, L.L.C.   By:   /s/ Michael Roth                          Its:
Member   LESSEE: PICOMETRIX, LLC   By: /s/ Robin F. Risser      Its: President
and General Manager  

 
- 3 -
 

--------------------------------------------------------------------------------

 
 

 